Opinion,
Me. Justice Williams :
There are twenty-one assignments of error in this case, but they relate, directly or indirectly, to the same subject. The company defendant is the lessee of a slate quarry. The plaintiffs are the lessors. The lease contains the following stipulation : “ The party of the second part agrees to forfeit th'e lease when they fail in not working the quarry for a space of three successive months.” The plaintiffs allege a forfeiture by reason of a failure to work the quarry during three successive months from October 18,1886, and have brought this action to recover possession for that reason. The defendant denies that *93there has been a failure to work the quarry for three months, and asserts that, for several weeks of the time counted by the plaintiffs, operations were practically impossible by reason of the accumulation of snow and ice in and upon the sides of the quarry; that for three or four other weeks the quarry was filled with water by heavy floods to such an extent that it was necessary to keep the pumps constantly in motion, in order to make it possible to reach and quarry the slate. This work the defendant says was done in the quarry, and was necessary to be done before quarrying slate could be resumed. Two questions are thus raised: First. What do the words “working the quarry” mean? Second. Who shall determine the question, the court or the jury ?
The quarry is the excavation or pit from which the slate is taken. Working the quarry, therefore, is the working of the pit. The doing of any work necessary to the proper and convenient use of the pit, such as the removal of earth, debris, water, ice, or snow, would seem to be working the quarry as truly and as usefully as the blasting and removal of the slate-rock, for the latter cannot be done unless the quarry is kept reasonably free from obstruction. A coal mine is worked for the purpose of obtaining coal; but gangways are to be made, slate removed, and drainage secured, before mining can be successfully done. If a mine should be flooded with water, the removal of the water is a necessary mining operation, and until it is accomplished the miners cannot resume work on the coal. While this work is in progress, with the pumps moving day and night, the operator is doing the necessary — the only possible — work in his mines, and is working them, as matter of fact and law. We think the meaning of the words is plain and obvious without the aid of the testimony of experienced quarrymen, and that they were rightly interpreted by the jury. If so, the second question is unimportant in this case. If the meaning be that which has been indicated, the plaintiffs were no worse off because the jury were left to say so upon the evidence, than if the court had so instructed them as matter of law. What the plaintiffs asked was, that the court should interpret the contract to mean that a failure to hoist slate-rock from the quarry was a failure to work the quarry. No matter what else was being done, nor how indispensably necessary it might be *94to tbe work of getting the slate, it must go for nothing. This would be both narrow and unjust, and the court was right in refusing to put such a construction on the words under consideration. Whether the correct exposition came from the court or the jury could make no possible difference to the plaintiffs, for its effect upon the verdict in either case would be the same. The assignments of error are not sustained, and
The judgment of the court below is affirmed.